DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1-20 are currently pending.
Priority:  This application is a 371 of PCT/US2018/044852 (08/01/2018)
PCT/US2018/044852 has PRO 62/540,311 (08/02/2017).
IDS:  The IDS dated 1/31/20 were considered.
Election/Restrictions
Applicant's election without traverse of Group I, claims 1-11, in the reply filed on 1/11/21 is acknowledged.  
Applicant also elected the following species:

    PNG
    media_image1.png
    63
    300
    media_image1.png
    Greyscale

stated as reading on claims 1-11.  The Examiner determined that the elected species reads on Formula VII:

    PNG
    media_image2.png
    123
    566
    media_image2.png
    Greyscale

when n = 0; p = 0; and q=4.  
As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  MPEP 803.02; Ex parte Ohsaka, 2 USPQ2d 1460, 1461 (Bd. Pat. App. lnt. 1987).  


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (WO 2017/120198) in view of Gravenfors et al. (US 2009/0028787).
Yang teaches compounds of the formula ([0118]-[0119]):

    PNG
    media_image3.png
    307
    1265
    media_image3.png
    Greyscale

including the following species (claim 11) (referred to as “BAM3-EG4” or “BAM3-EG6”) :

    PNG
    media_image4.png
    181
    1919
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    318
    762
    media_image5.png
    Greyscale

 (abstract, claims 1-2), wherein R3 includes –S-alkyl, -O-alkyl, and –NH-alkyl.  Gravenfors discloses an analogous benzothiazole compound: [benzothiazole]-pyridyl-O-CH2CH3, wherein the –O- is a linker between a heteroaromatic ring and an alkyl moiety (see Example 66 structure; [0371]). 
Thus, it would have been obvious to a person of ordinary skill in the art, at the time of filing, to have modified the benzothiazole compound, wherein -S- replaces -O- as a linker between an aromatic ring and an alkylene moiety.  Such a compound would be expected to have utility for treating Alzheimer's (administration of benzothiazole compound (3) for treating Alzheimer's disease, by promoting an increase in dendritic spine density to counteract net spine loss induced by the presence of Alzheimer's caused aggregated Amyloid Beta peptides; [0178], [0204], [0209], [0211]; figure 1, compound 3), in order to have provided for a benzothiazole 
	Therefore, the elected species is prima facie obvious as are the claims reading on it including claims 1-11.
Conclusion
The claims are not in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639